Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Reza Sahba on February 12, 2021.
The application has been amended as follows: In claim 10, on the very last line, please replace (iv) with (iii).

Reasons for Allowance
Claims 1-7 and 10-22 are allowed.
The following is an examiner’s statement of reasons for allowance: as for independent claims 1 and 10, the prior art of record fails to describe and/or sufficiently suggest classifying, in an infrastructure computer, a traffic condition of a road segment based on data received from an object detection sensor with a field of view including the road segment and that is communicatively connected to the computer; and broadcasting, to an area including the road segment, a vehicle-to-vehicle communication parameter, determined based on the classified traffic condition, wherein the vehicle-to-vehicle communication parameter specifies one or more of (i) a channel identifier, (ii) a transmission rate, or (iii) a message size.
As for independent claim 17, the prior art of record neither describes nor sufficiently suggests an infrastructure element comprising a computer that includes a processor and a memory, the memory storing instructions executable by the processor such that the computer is programmed to: Page 5 of 10Response Submitted January 28, 2021 App. No. 16/362,950 detect one or more vehicles within a road segment based on data received from an object detection sensor with a field of view including the road segment and that is communicatively connected to the computer; determine a density and an average speed of the one or more detected vehicles; classify, based on the density and the average speed, the traffic condition of the road segment; and broadcast, to an area including the road segment, a vehicle-to-vehicle communication parameter, determined based on the classified traffic condition and specifying one or more of (i) a channel identifier, (ii) a transmission rate, (iii) a transmission power, or (iv) a message size.
These, along with further limitations set forth by the claims render the application allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973.  The examiner can normally be reached on M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/Primary Examiner, Art Unit 2684